Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to application filed on August 27, 2021. Claims 1-20 are pending in the application.

Continuity Information
This application is a continuation-in-part of and claims the benefit of U.S. Application No. 17/005,885, filed on August 28, 2020 (now U.S. Patent No. 11,361,656).

Information Disclosure Statement
The Information Disclosure Statements (IDSs) submitted on 08/27/2021 and 03/09/2022 have been considered and are in compliance with the provisions of 37 CFR 1.97.

Drawings
The drawings filed on 08/27/2021 are acknowledged and are acceptable.

Claim Objections	
Claims 20-21 are objected to because of the following informalities:
As per claim 20, line 5, "selecting the a repeater mode" is presumed to recite "selecting 
As per claim 20, line 5, "the repeater control mode" lacks clear antecedent basis. It is presumed to recite "a repeater control mode".
As per claim 20, line 5, it is also unclear how the repeater control module is related to the first control module and the second control module. Applicant may amend the claim to further clarify by reciting, for example, “a repeater control module positioned between the first and second endpoint control modules”.
Claim 21 is objected to because of it’s dependency on previously objected to claim 20. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,361,656 (issued on June 14, 2022). Although the conflicting claims are not identical, they are not patentably distinct from each other because they recite the same invention using the same means with little additional change to the claim language.

                                      Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the objection(s) set forth in this Office action and by overcoming the nonstatutory obviousness-type double patenting rejection of the claims set forth in this Office action.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The prior art fail to disclose, teach, or fairly suggest each and every limitations of the invention recited in independent claims 1 and 19. Specifically, as per independent claim 1, the prior art does not disclose, teach, or suggest a control module in a cable installing system that receives wirelessly communicated signals from a second control module connected to either the first endpoint or the second endpoint when the control module is configured to operate as a repeater, and sends the wirelessly communicated signals received from the second control module to a third control module connected to either the second endpoint or the first endpoint when the control module is configured to operate as a repeater. As per independent claim 19, the prior art does not disclose, teach, or suggest a method for repeating wireless signals between a first control module and a second control module, the method comprising selecting a repeater mode selector at a repeater control module, illuminate a repeater mode indicator when the repeater control module is configured to operate in the repeater mode, receiving wireless communication signals from either the first control module or the second control module, sending the wireless communication signals to either the second control module or the first control module, illuminating a first endpoint status indicator when wireless communications signals are communicated between the repeater control module and the first control module, and illuminating a second endpoint status indicator when wireless communications signals are communicated between the repeater control module and the second control module.
Similar to the explanation of reasons for allowance in the parent application, the closest prior art of Jordan (U.S Patent No. 7,723,630) and Kim (Korean Publication No. KR20150103466A), either alone or in combination, does not expressly teach the combination of limitations as presented in the claimed invention. Jordan does not disclose or suggest a control module that operates as a repeater between control modules at endpoints. Kim teaches a repeater intended to be placed between the endpoints to amplify signals between the endpoints. Kim fails to teach a control module with a repeater function on it to enable receiving communicated signals from a second control module connected to either the first endpoint or the second endpoint and sending the communicated signals from the second control module to a third control module connected to either the second endpoint or the first endpoint, as required by claim 1. Jordan and Kim in combination with other cited prior art also fail to teach selecting a repeater mode selector at a repeater control module, illuminating a repeater mode indicator when the repeater control module is configured to operate in the repeater mode, and illuminating endpoint status indicators when communications signals are communicated between the repeater control module and the endpoint control modules, as required by claim 19. Claims 2-18 and 20 depend on, and further limit independent claims 1 and 19 respectively. Therefore, dependent claims 2-18 and 20 are indicated as allowable for the same reasons as set forth above for independent claims 1 and 19 due to their dependencies.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536). The examiner can normally be reached Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov